 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 WESTERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number (if known):                                     Chapter       11                                        amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     Silicon Hills Campus, LLC

2.   All other names debtor used
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           8      2      –      3      5        4    4         8   4     7

4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       814 Lavaca Street
                                       Number         Street                                           Number     Street


                                                                                                       P.O. Box



                                       Austin                              TX       78701
                                       City                                State    ZIP Code           City                          State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Travis                                                          from principal place of business
                                       County

                                                                                                       6801 River Place Blvd.
                                                                                                       Number     Street




                                                                                                       Austin                        TX      78726
                                                                                                       City                          State   ZIP Code

5.   Debtor's website (URL)

6.   Type of debtor                            Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               Partnership (excluding LLP)
                                               Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
Debtor Silicon Hills Campus, LLC                                                          Case number (if known)

7.   Describe debtor's business       A. Check one:

                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above


                                      B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in
                                           15 U.S.C. § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                      C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes

                                            5      3       1      1

8.   Under which chapter of the       Check one:
     Bankruptcy Code is the
     debtor filing?                        Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                                           Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                           insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                           4/01/22 and every 3 years after that).

                                                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                               debtor is a small business debtor, attach the most recent balance sheet,
                                                               statement of operations, cash-flow statement, and federal income tax return or if
                                                               all of these documents do not exist, follow the procedure in
                                                               11 U.S.C. § 1116(1)(B).

                                                               A plan is being filed with this petition.

                                                               Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).

                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                               Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                               form.

                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                               Rule 12b-2.

                                           Chapter 12

9.   Were prior bankruptcy                 No
     cases filed by or against
     the debtor within the last 8          Yes. District                                          When                      Case number
     years?                                                                                                MM / DD / YYYY
                                                District                                          When                      Case number
     If more than 2 cases, attach a
                                                                                                           MM / DD / YYYY
     separate list.
                                                District                                          When                      Case number
                                                                                                           MM / DD / YYYY




Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
Debtor Silicon Hills Campus, LLC                                                         Case number (if known)

10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes. Debtor See attached list.                                     Relationship
    affiliate of the debtor?
                                                  District                                                    When
    List all cases. If more than 1,                                                                                          MM / DD / YYYY
    attach a separate list.                       Case number, if known


                                                  Debtor                                                      Relationship

                                                  District                                                    When
                                                                                                                             MM / DD / YYYY
                                                  Case number, if known


11. Why is the case filed in          Check all that apply:
    this district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                           days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                           any other district.

                                           A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                           district.


12. Does the debtor own or                 No
    have possession of any                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
    real property or personal                   needed.
    property that needs
                                                Why does the property need immediate attention?                 (Check all that apply.)
    immediate attention?
                                                     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                     safety.
                                                     What is the hazard?

                                                     It needs to be physically secured or protected from the weather.

                                                     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                     attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                     related assets or other options).

                                                     Other


                                                Where is the property?
                                                                              Number      Street




                                                                              City                                      State        ZIP Code

                                                Is the property insured?

                                                     No
                                                     Yes. Insurance agency

                                                              Contact name

                                                              Phone


              Statistical and adminstrative information
13. Debtor's estimation of            Check one:
    available funds                       Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                          creditors.




Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3
Debtor Silicon Hills Campus, LLC                                                         Case number (if known)

14. Estimated number of                     1-49                               1,000-5,000                               25,001-50,000
    creditors                               50-99                              5,001-10,000                              50,001-100,000
                                            100-199                            10,001-25,000                             More than 100,000
                                            200-999

15. Estimated assets                        $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

16. Estimated liabilities                   $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative             this petition.
    of debtor
                                          I have been authorized to file this petition on behalf of the debtor.

                                          I have examined the information in this petition and have a reasonable belief that the information is
                                          true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                          Executed on 01/07/2020
                                                      MM / DD / YYYY

                                          X /s/ Brian Elliott                                       Brian Elliott
                                              Signature of authorized representative of debtor      Printed name

                                          Title Corporate Counsel

18. Signature of attorney                X /s/ Morris D. Weiss                                                    Date     01/07/2020
                                            Signature of attorney for debtor                                              MM / DD / YYYY

                                            Morris D. Weiss
                                            Printed name
                                            Waller Lansden Dortch & Davis, LLP
                                            Firm name
                                            100 Congress Avenue, 18th Floor
                                            Number          Street



                                            Austin                                                     TX                   78701
                                            City                                                       State                ZIP Code


                                            (512) 685-6400                                             morris.weiss@wallerlaw.com
                                            Contact phone                                              Email address
                                            21110850
                                            Bar number                                                 State




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4
List of Affiliated Entities with Pending Bankruptcy Cases:

Debtor                          Relationship   District               Date Filed   Case No.
                                               Western Dist. of TX,
5th and Red River, LLC          Affiliate      Austin Division         11/4/19     19-11527
                                               Western Dist. of TX,
7400 South Congress, LLC        Affiliate      Austin Division         11/4/19     19-11528
                                               Western Dist. of TX,
900 Cesar Chavez, LLC           Affiliate      Austin Division         11/4/19     11-11529
                                               Western Dist. of TX,
905 Cesar Chavez, LLC           Affiliate      Austin Division         11/4/19     19-11530
                                               Western Dist. of TX,
WC 56 East Avenue, LLC          Affiliate      Austin Division         12/2/19     19-11649




037667-07110/4826-1029-2656.1
 Fill in this information to identify the case:
 Debtor name        Silicon Hills Campus, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number                                                                                                               Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and           Name, telephone        Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing               number, and email      (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip         address of             debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                           creditor               professional          unliquidated,   secured, fill in total claim amount and
                                contact                services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   Jackson Walker LLP                                 Services                                                                 $124,997.68
    100 Congress
    Suite 1100
    Austin, TX 78701



2   Gensler                                            Services              Disputed                                           $107,468.00
    212 Lavaca Street
    Suite 390
    Austin, TX 78701



3   SourceHOV                                          Services                                                                   $51,286.90
    2701 E. Grauwyler Road
    Irving, TX 75061




4   Wordsearch                                         Services              Disputed                                             $40,000.00
    401 Broadway
    Suite 220
    New York, NY 10013



5   Dunaway Associates                                 Services                                                                   $22,740.00
    550 Bailey Avenue, Suite
    400
    Ft Worth, TX 76107




Official Form 204       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                     page 1
Debtor       Silicon Hills Campus, LLC                                            Case number (if known)
             Name


 Name of creditor and           Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing               number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip         address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                           creditor              professional          unliquidated,   secured, fill in total claim amount and
                                contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                      government                            calculate unsecured claim.
                                                      contracts)
                                                                                            Total           Deduction       Unsecured
                                                                                            claim, if       for value       claim
                                                                                            partially       of
                                                                                            secured         collateral
                                                                                                            or setoff
6   DT Energy Consultants,                            Services                                                                   $13,035.00
    LLC
    10601 Pointe View Drive
    Austin, TX 78738



7   Jensen Hughes, Inc.                               Services                                                                   $10,000.00
    PO Box 62680
    Baltimore, MD 21264-
    2680



8   Professional Service                              Services                                                                    $9,350.00
    Industries:
    PO Box 74008418
    Chicago, IL 60674-8418



9   G4S                                               Services              Disputed                                              $8,391.54
    1395 University Blvd
    Jupiter, FL 33458




10 KTB Real Estate                                    Services                                                                    $4,000.00
   Services:
   2007 Burnie Bishop
   Place
   Cedar Park, TX 78613

11 Travis County Tax                                  Taxes                                                                           $0.00
   Assessor
   Attn: Bruce Elfant
   5501 Airport Blvd
   Austin, TX 78751

12 Texas Gas Service                                  Utilities                                                                       $0.00
   PO Box 219913
   Kansas City, MO 64121-
   9913



13 Texas Comptroller of                               Franchise Tax                                                                   $0.00
   Public Accounts
   Revenue Accounting
   Division - Bankruptcy
   P.O. Box 13528 Capitol
   Station




Official Form 204       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 2
Debtor       Silicon Hills Campus, LLC                                          Case number (if known)
             Name


 Name of creditor and         Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing             number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip       address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                         creditor              professional          unliquidated,   secured, fill in total claim amount and
                              contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                    government                            calculate unsecured claim.
                                                    contracts)
                                                                                          Total           Deduction       Unsecured
                                                                                          claim, if       for value       claim
                                                                                          partially       of
                                                                                          secured         collateral
                                                                                                          or setoff
14 Siemens Industry, Inc.                           Services                                                                        $0.00
   Smart Infrastructure
   12515 Research Blvd.
   Bldg. 7, Suite 250A
   Austin, TX 78701

15 Fluor Enterprises, Inc.                          Services                                                                        $0.00
   5001 Spring Valley Road
   Suite 700 W
   Dallas, TX 75244



16 City of Austin                                   Utilities                                                                       $0.00
   P.O. Box 2267
   Austin, TX 78783-2267




17 Austin Energy                                    Utilities                                                                       $0.00
   721 Barton Springs Rd.
   Austin, Texas 78704




18 AT&T                                             Services                                                                        $0.00
   Select Accounts, Central
   South
   AT&T National Business
   4544 S. Lamar Blvd.
   Austin, TX 78745
19 Ameresco                                         Services                                                                        $0.00
   1660 NW 38th Street
   Lincoln City, OR 97367




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 3
                                       UNITED STATES BANKRUPTCY COURT
                                          WESTERN DISTRICT OF TEXAS
                                                AUSTIN DIVISION
  IN RE:   Silicon Hills Campus, LLC                                               CASE NO

                                                                                   CHAPTER    11

                                       VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 1/7/2020                                            Signature    /s/ Brian Elliott
                                                                     Brian Elliott
                                                                     Corporate Counsel


Date                                                     Signature
Ameresco
1660 NW 38th Street
Lincoln City, OR 97367



AT&T
Select Accounts, Central South
AT&T National Business
4544 S. Lamar Blvd.
Austin, TX 78745

Austin Energy
721 Barton Springs Rd.
Austin, Texas 78704



City of Austin
P.O. Box 2267
Austin, TX 78783-2267



Cogency Global Inc.
Attn: Independent Director/Manager Team
c/o Richard Arthur & Colleen De Vries
10 East 40th St., 10th Floor
New York, NY 10016

DT Energy Consultants, LLC
10601 Pointe View Drive
Austin, TX 78738



Dunaway Associates
550 Bailey Avenue, Suite 400
Ft Worth, TX 76107



Fluor Enterprises, Inc.
5001 Spring Valley Road
Suite 700 W
Dallas, TX 75244


G4S
1395 University Blvd
Jupiter, FL 33458
Gensler
212 Lavaca Street
Suite 390
Austin, TX 78701


Internal Revenue Service
Centralized Insolvency Office
P.O. Box 7346
Philadelphia, PA 19101-7346


Jackson Walker LLP
100 Congress
Suite 1100
Austin, TX 78701


Jensen Hughes, Inc.
PO Box 62680
Baltimore, MD 21264-2680



K&L Gates LLP
Attn: Lisa Stark
600 N. King St., Suite 901
Wilmington, DE 19801


KTB Real Estate Services:
2007 Burnie Bishop Place
Cedar Park, TX 78613



Ladder Capital Finance LLC
345 Park Avenue, 8th Floor
New York, NY 10154



Natin Paul
814 Lavaca Street
Austin, TX 78701



Polsinelli PC
Attn: James H. Billingsley and
Savanna L. Barlow
2950 N. Harwood, Suite 2100
Dallas, TX 75201
Professional Service Industries:
PO Box 74008418
Chicago, IL 60674-8418



Siemens Industry, Inc.
Smart Infrastructure
12515 Research Blvd.
Bldg. 7, Suite 250A
Austin, TX 78701

SourceHOV
2701 E. Grauwyler Road
Irving, TX 75061



Texas Comptroller of Public Accounts
Revenue Accounting Division - Bankruptcy
P.O. Box 13528 Capitol Station
Austin, TX 78711


Texas Gas Service
PO Box 219913
Kansas City, MO 64121-9913



Thompson & Knight, LLP
Attn: Christopher L. Chauvin and
Alexander T. Dimock
1722 Routh St., Ste. 1500
Dallas, TX 75201

Travis County Attorney's Office
Attention: County Attorney
P.O. Box 1748
Austin, TX 78767


Travis County Tax Assessor
Attn: Bruce Elfant
5501 Airport Blvd
Austin, TX 78751


Tricia Motz, Receiver
CBRE, Inc.
6200 Bridgepoint Pkwy
Suite 125
Austin, TX 78730
Tuebor REIT Sub LLC
c/o Marsh Captive Solutions
100 Bank Street, Suite 610
Burlington, VT 05401


United States Trustee
903 San Jacinto, Ste. 230
Austin, TX 78701



WCRE Management, LLC
814 Lavaca Street
Austin, TX 78701



Wordsearch
401 Broadway
Suite 220
New York, NY 10013
